DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of March 8, 2021, in response to the Office Action of December 7, 2020, are acknowledged.

Response to Arguments
	The Double Patenting rejections are withdrawn in view of the filing and approval of a Terminal Disclaimer on March 8, 2021.
	Applicant argues that Chen does not teach or suggest a capsule comprising the entire amount of 17β-estradiol and progesterone in the same solubilizing agent.  Applicant concludes that Chen requires separation in different vehicles and physical separation of active agents.  
	The examiner notes that Chen does not in any respect require physical separation of agents or separate vehicles.  The examiner refers to paragraphs 225-227 of Chen, reciting the following:
When the particulate fraction is present in the same dosage form as the solubilized fraction of the active agent, as illustrated in FIG. 1, the particles can be in direct contact with the vehicle solubilizing the active agent, such that the vehicle containing the suspended active agent particles also contains the solubilized fraction of the active agent. The suspended active agent may be in the form of particles individually suspended in the vehicle…


	The examiner notes that the claimed APIs are immediately envisaged as preferred agents by Chen.  Paragraph 360 of Chen, referring to Examples 38-47, states the following:
“Pharmaceutical suspension formulations containing progesterone and/or estradiol were prepared with the components indicated below.”  Further, claims 121-123 are directed to the specifically claimed combination.
 	As such, Chen makes clear that progesterone and estradiol are preferred active agents.  Further, Chen teaches and shows in Figure 1A an example wherein the active agent (which is defined to include compositions) includes solubilized and suspended fractions of active agent in direct contact with a vehicle and not separated by a physical barrier.  Further, paragraphs 226 and 227 directly contrast those teachings in providing a description of separate embodiments in which a physical barrier separates fractions of active agent.  The examiner notes that the teachings of a prior art reference are not limited to the examples provided.  Prior art is applicable 
	The claims are also amended to recite wherein up to about 15% progesterone is solubilized.  The examiner interprets this to include approximately 20% solubilized, which is taught by Chen.  However, Chen also indicates that traditional suspensions comprise almost no solubilized fraction.  Further, Chen notes that a first fraction contains 5% to 80% suspended and a second fraction with 20% to 95% solubilized.  As explained by Chen, a release profile of the claimed agents can be predictably altered as desired by varying the relationship of solubilized to suspended fractions. See par. 218 and 219, e.g.  A POSA understands that as the proportion of solubilized agent is increased relative to suspended portion, the rate of release will increase.  
	The examiner has responded to the sole basis for rebuttal set forth in Applicant’s Remarks of March 8, 2021, and to the amendments to the claims.  A suggestion for allowance, consistent with the allowed parent applications/issued patents, is set forth below.
	Applicant is claiming a pharmacokinetic parameter.  The examiner notes that an allegation of unexpected results has not been set forth.  The examiner does not have the ability to perform research and determine the pharmacokinetic parameters of a given method.  The prior art renders obvious the administration of the claimed combination to a claimed subject.  The combination of same vehicle with APIs is taught and the ability to alter and predict pharmacokinetic parameters and release profile by altering the ratio of suspended and solubilized fractions, among other factors, is also taught.  Further, the trends with respect to release rate are taught and desired release profiles that can give rise to a desired pharmacokinetic parameter is routinely optimizable to a POSA.  As such, a prima facie showing is established.

Suggestions for Allowance:
	If support exist in the instant Specification, the following amendments to place the claims in condition for allowance.
	1) Applicant can limit the claims to include “at least 90% at least about 90% of the estradiol is solubilized in the solubilizing agent” claims; or
	2) Applicant could incorporate the following limitation: “a transdermal patch formulation comprising” into the claims.

Status of the claims
	Claims 1-30 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (2003/0077297), in view of Pachman et al., “Management of menopause-associated vasomotor symptoms: Current treatment options, challenges and future directions,” International Journal of Women’s Health, May 7, 2010.
	Chen teaches compositions comprising a first active agent that is solubilized and suspended in a comprising a vehicle surfactant and an additional second active agent (prior art claims 1-2).  The solid particles can be powder and granules, which the examiner interprets to include micronized- per the examples in the Specification that discuss micronized progesterone (prior art claims 8 and 14, and Example 38).  The active agents include sex hormones, and more specifically estrogens and progestins.  Even further, the active agents include estradiol and progesterone (prior art claims 56 and 58).  Pharmaceutical suspension formulations were prepared containing progesterone and estradiol (par. 360).  Solubilized estradiol was used in Example 41 (par. 362).  The additional active agent (i.e., the second active agent) can be partially  glyceryl caprate/caprylate Capmul.RTM (par. 147).  This mixture includes mono and diglycerides of caprylic acid, e.g.  This includes fatty acid esters of glycerol, which are predominantly C6-C12 fatty acids.  Prior art claim 54 specifically selects a composition comprising progesterone and 17-beta estradiol, thus making this API clearly a preferred API.   Chen also teaches use of Gelucire. RTM. (i.e., lauroyl macrogol-32 glyceride). See par. 322.  
Chen explains that altering a plasma profile is predictable based on the ratio of suspended and solubilized API.  "If a slower onset or a more sustained plasma level of the active agent is desired, more of the active agent may be incorporated into the suspension fraction of the formulation than is solubilized, but a significant solubilized fraction should still be present so that the bioavailability of the active agent is not compromised.  In many cases, the suspension can take advantage of the entire length of the intestines for complete absorption.” Par. 219.  Chen teaches a composition comprising solubilized and suspended API, wherein the API is estradiol and progesterone.  Further, a vehicle taught by Chen includes the elected species and triglycerides are a preferred vehicle.  Even further, altering the plasma profile of API is taught to be predictable based on the ratio of solubilized to suspended API, wherein solubilized API will have a more immediate effect and suspended API will provide a delay release.  
Further, Chen explains that in many contexts for hormone replacement therapy, estradiol and progesterone are used (par. 51).  While the examiner acknowledges that “vasomotor symptoms” are not taught by the prior art, estrogen deficiency results in these symptoms.  Thus, the prior art renders obvious administering the claimed agents to the claimed subject population.  It would therefore appear that a symptom caused by or associated with those 
Even further, the particles have a mean diameter of 1 micron to 100 microns. See par. 12.  The particles can have an average particle size that is most preferably less than 20 nm.  See par. 208.
Pachman explicitly teaches hormone replacement therapy remains approved for the treatment of vasomotor symptoms (p124).  More specifically, Pachman explains the following at page 130: 
A recent randomized, double-blind clinical trial from 2009 compared black cohosh, red clover and placebo for the relief of hot flashes. 89 women were randomized to receive black cohosh 128 mg/day, red clover 120 mg/day, or hormone therapy (625 μg estrogen and 2.5 mg progestin). At the end of 12 months the reduction in vasomotor symptoms was 34% in the black cohosh group, 57% in the red clover group, 63% in the placebo group, and 94% in the hormone therapy group.

The release profiles of the agents can be immediate release or controlled release, and anywhere in between.  The active agents can have the same or different release profiles (prior art claim 126).  
Further, the examiner does not have the facilities and resources to determine the plasma concentrations or other pharmacokinetic parameters of administration of those agents taught by Chen for hormone replacement therapy.  Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  
Moreover, Chen teaches the following in paragraph 217:
The invention enables facile modulation of the pharmacokinetic/pharmacodynamic profile of an active agent because of the high degree of control provided over the timing and rate of drug release. If a rapid onset or a large initial loading dose of the active agent is desired, immediate release of active agent can be accomplished by solubilizing the majority of the active agent in the vehicle and/or providing rapid dissolution of suspended particles to obtain a shorter T.sub.max (the time from dosing to reach the highest blood concentration of the active agent) and higher C.sub.max (the maximum blood concentration of the active agent; the concentration at T.sub.max). In this way, a release profile is obtained that involves both rapid onset and rapid apparent elimination. 

Thus, it is clear from Chen that a main point to the disclosed invention is a composition comprising estradiol, progesterone, glyceryl caprylate/caprate in a form that includes suspended micronized progesterone and solubilized estradiol, wherein the release rates of both agents and the overall composition can be tuned with precision.  It is not clear why the specific properties of administering a composition to provide specific pharmacokinetic parameters is a patentably distinguishing feature of the instantly claimed methods.
	More importantly, the instant Specification provides dosage ranges for estradiol and progesterone.  The Specification at paragraph 5 provides a range of 0.05 mg to 2.0 mg estradiol, and a range of 25 mg to 400 mg progesterone.  The claims are read in light of the Specification.  Chen teaches 1 mg estradiol is Example 41 and 30 mg progesterone in Example 43.  Chen also teaches using 0.5 to 2.0 mg estradiol in a composition comprising 25 mg to 150 mg progesterone (par. 366).  These particular teachings are identical and/or fall entirely within the range taught by the instant Specification.  Because the claimed pharmacokinetic properties are a product of an administered form, and because the amounts administered appear to be the same In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	It would have been prima facie obvious to a person having ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of Chen and Pachman.  One would be motivated to do so because optimizing the concentration of estradiol and progesterone with Capmul.RTM and Gelucire.RTM. to a subject in need of HRT requires nothing more than routine experimentation given the similarity in dosages of each active agent being administered and the ability to modify the release profiles and alter the Tmax and Cmax taught by Chen.  Further, HRT remains a treatment for vasomotor symptoms.  As such, there is a reasonable and predictable expectation of success that by administering estradiol and progesterone as active agents to a subject in need of hormone replacement therapy (i.e., having low estradiol levels) that an optimized dosage form would achievable.	
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628